Exhibit 10.6

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (the “Amendment”) made as of May 8,
2012 (“Effective Date”) by and between BioMarin Pharmaceutical Inc., a Delaware
corporation (the “Company”) and Henry J. Fuchs (“Employee”).

 

1. This Amendment No. 1 is intended to amend and modify that certain Employment
Agreement by and between the Company and Employee dated March 2, 2009 (the
“Agreement”). The Agreement, together with this Amendment, shall constitute a
single agreement. Capitalized terms not otherwise defined in this Amendment
shall have the meaning ascribed to such terms in the Agreement. Except as
expressly modified by this Amendment, the Agreement shall remaining full force
and effect according to its terms.

 

2. The defined term “Termination Compensation,” as provided in Section 7(c) of
the Agreement, is hereby deleted and replaced in its entirety by the following
definition:

Termination Compensation. For purposes of this Agreement, the term “Termination
Compensation” shall mean: (i) one hundred forty-five percent (145%) of the
Employee’s then current annual base salary which shall be payable in a lump sum
within two weeks after separation of employment, conditioned on Employee
executing the Company’s standard form severance and release agreement, and shall
be subject to customary withholding and other applicable payroll processes.
Employee shall execute the Company’s standard form severance and release
agreement within sixty (60) days after the Employee’s termination.

 

3. This Amendment No. 1 may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties to this Amendment have executed this Amendment
as of the date first written above.

 

BIOMARIN PHARMACEUTICAL INC.    EMPLOYEE By:  

/s/ Jean-Jacques Bienaimé

   By:  

/s/ Henry J. Fuchs

Name:   Jean-Jacques Bienaimé      Henry J. Fuchs Its:   Chief Executive Officer
    